DETAILED ACTION
In a communication received on 18 April 2022, applicants amended claims 26, 33, and 40.
Claims 26-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 33, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et al. (US 2005/0165925 A1) in view of Khurana et al. (US 2004/0028054 A1).

With respect to claim 26, Dan discloses: a system, comprising:
a plurality of storage servers, respectively comprising a first one or more processors and a first memory, that provide committed rates of input/output (IO) operations for a plurality of data volumes on behalf of different users of a network-available data storage service (i.e., servers providing a rate of throughput based on service level agreements to a plurality of clients in Dan, ¶0039),
wherein individual ones of the IO operations are submitted to respective ones of the plurality of storage servers by respective ones of the different users (i.e., clients invoke workloads to the server cluster respectively in Dan, ¶0031);
a plurality of management servers, respectively comprising a second one or more processors and a second memory, that implement a control plane for the network-available data storage service (i.e., at least a server allocation manager for assigning nodes to various workloads based on service level agreements for a rate of throughput in Dan, ¶0039),
the control plane configured to:
receive, via an interface for the control plane, a request to commit a rate of IO operations for a first data volume to a user of the different users (i.e., client makes request to server cluster corresponding to a workload with a service level agreement in Dan, ¶0032);
evaluate, responsive to receipt of the request, the committed rates of IO operations of the storage servers (i.e., assigning nodes to the requested workload based on the current load of the servers in the cluster and estimating future workloads in order to assign workloads in Dan, ¶0042) to identify one of the storage servers (i.e., based on monitoring the current service level agreements, identifying an available server in the cluster to allocate a workload to in Dan, ¶0063) that:
provides a committed rate of IO operations for a second data volume (i.e., assigning additional servers t a workload in Dan, ¶0064); and
has sufficient capacity to additionally provide at least a portion of the requested rate of IO operations for the first data volume based on a determined rate of unused IO operations committed to individual ones of the different users for the second data volume (i.e., domains analyze their current and projected load against service level agreements to determine sufficient unused capacity to accept a requested workload and service level agreement in Dan, ¶0018-0019),
wherein the determined rate of unused IO operations is based on a predicted rate of IO operations submitted by the different users for the second data volume at the storage server that is less than the committed rate of IO operations for the second data volume (i.e., allowing a request based on current and predicted load of existing agreements based on the analyzed current and predicted load is less than a load that would violate existing service level agreements in Dan, ¶0085); and
commit the storage server to provide the portion of the requested rate of IO operations for the first data volume for the user in addition to the committed rate of IO operations for the individual ones of the different users of the second data volume (i.e., assigning servers to allowed workloads requested by respective clients based on current service level agreements in Dan, ¶0038-0039)
Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan do(es) not explicitly disclose the following.  Khurana, in order to improve utilization of throughput and increase admitted requests without affecting quality of service (¶0016), discloses:
wherein the committed rates of IO operations for the first data volume (i.e., requested traffic class is provisioned with borrowed bandwidth in addition to present utilized bandwidth in Khurana, ¶0013) and second data volume (i.e., without modifying traffic class bandwidth allocation, the underutilized traffic class is associated with lent bandwidth and present utilized bandwidth in Khurana, ¶0011 and ¶0013) are cumulatively above a full IO operations capacity of the storage server (i.e., borrowed bandwidth is allocated and associated with both borrower and lender traffic classes and therefore the total aggregate bandwidth is above the full technical bandwidth of the system in Khurana, ¶0013 and ¶0014), and
wherein the committed rate of IO operations for the first data volume is based on the rate of unused IO operations committed to the individual ones of the different users for the second data volume (i.e., traffic classes with excess available capacity can loan their bandwidth to the traffic class associated with the client request in Khurana, ¶0013).
Based on Dan in view of Khurana, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Khurana to improve upon those of Dan in order to improve utilization of throughput and increase admitted requests without affecting quality of service.

With respect to claim 33, the limitation(s) of claim 33 are similar to those of claim(s) 26.  Therefore, claim 33 is rejected with the same reasoning as claim(s) 26.

With respect to claim 40, the limitation(s) of claim 40 are similar to those of claim(s) 26.  Therefore, claim 40 is rejected with the same reasoning as claim(s) 26.


Claims 27, 29-31, 34, 36-38, 41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et al. (US 2005/0165925 A1) in view of Khurana et al. (US 2004/0028054 A1), and further in view of Kaneko et al. (US 2011/0060878 A1).

With respect to claim 27, Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Kaneko, in order to dynamically allocate resources to meet monitored I/O performance in storage devices (¶0012), discloses: the system of claim 26, wherein the predicted usage of IO operations is determined based on an average usage of IO operations for the second data volume over a period of time (i.e., predicted value is an average value of IOPS for a day or time in Kaneko, ¶0122).
Based on Dan in view of Khurana, and further in view of Kaneko, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Kaneko to improve upon those of Dan in order to dynamically allocate resources to meet monitored I/O performance in storage devices.

With respect to claim 29, Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Kaneko, in order to dynamically allocate resources to meet monitored I/O performance in storage devices (¶0012), discloses: the system of claim 26, wherein the request that specifies the committed rate of IO operations for the first data volume is a request to create the first data volume (i.e., request with requirements will determine that a logical volume must be created for the request in Kaneko, ¶0165).
Based on Dan in view of Khurana, and further in view of Kaneko, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Kaneko to improve upon those of Dan in order to dynamically allocate resources to meet monitored I/O performance in storage devices.

With respect to claim 30, Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Kaneko, in order to dynamically allocate resources to meet monitored I/O performance in storage devices (¶0012), discloses: the system of claim 26, wherein the control plane is configured to send a response to the request indicating that commitment of the requested committed rate of IO operations for the first data volume is complete at the network-available data storage service (i.e., selected high priority path to storage may be submitted to the user in response in Kaneko, ¶0144).
Based on Dan in view of Khurana, and further in view of Kaneko, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Kaneko to improve upon those of Dan in order to dynamically allocate resources to meet monitored I/O performance in storage devices.

With respect to claim 31, Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Kaneko, in order to dynamically allocate resources to meet monitored I/O performance in storage devices (¶0012), discloses: the system of claim 26, wherein to evaluate the committed rates of IO operations of the storage servers, the control plane is configured to request at least one of commitment information and capacity information from the storage servers (i.e., receive capacity and IOPs information from storage devices in Kaneko, fig. 14, s1000, fig. 15, s2000).
Based on Dan in view of Khurana, and further in view of Kaneko, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Kaneko to improve upon those of Dan in order to dynamically allocate resources to meet monitored I/O performance in storage devices.

With respect to claim 34, the limitation(s) of claim 34 are similar to those of claim(s) 27.  Therefore, claim 34 is rejected with the same reasoning as claim(s) 27.

With respect to claim 36, the limitation(s) of claim 36 are similar to those of claim(s) 29.  Therefore, claim 36 is rejected with the same reasoning as claim(s) 29.
With respect to claim 37, the limitation(s) of claim 37 are similar to those of claim(s) 30.  Therefore, claim 37 is rejected with the same reasoning as claim(s) 30.
With respect to claim 38, the limitation(s) of claim 38 are similar to those of claim(s) 31.  Therefore, claim 38 is rejected with the same reasoning as claim(s) 31.

With respect to claim 41, the limitation(s) of claim 41 are similar to those of claim(s) 27.  Therefore, claim 41 is rejected with the same reasoning as claim(s) 27.

With respect to claim 43, the limitation(s) of claim 43 are similar to those of claim(s) 29.  Therefore, claim 43 is rejected with the same reasoning as claim(s) 29.
With respect to claim 44, the limitation(s) of claim 44 are similar to those of claim(s) 31.  Therefore, claim 44 is rejected with the same reasoning as claim(s) 31.
With respect to claim 45, the limitation(s) of claim 45 are similar to those of claim(s) 30.  Therefore, claim 45 is rejected with the same reasoning as claim(s) 30.


Claims 28, 35, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et al. (US 2005/0165925 A1) in view of Khurana et al. (US 2004/0028054 A1), and further in view of Messick et al. (US 2004/0044770 A1).

With respect to claim 28 Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Messick, in order to improve load balancing efficiency by dynamically allocating bandwidth to devices based on priority (abstract) discloses: the system of claim 26, wherein the control plane is further configured to:
evaluate the committed rates of IO operations of the storage servers to identify another one of the storage servers that has sufficient capacity in uncommitted IO operations to provide another portion of the committed rate of IO operations for the first data volume (i.e., providing unused IOPS bandwidth via another port for servers to access the storage in Messick, ¶0030); and
commit the other storage server to provide the other portion of the committed rate of IO operations for the first data volume. (i.e., committing the IOPs of a given port to a class of client servers in Messick, ¶0030).
Based on Dan in view of Khurana, and further in view of Messick, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Messick to improve upon those of Dan in order to improve load balancing efficiency by dynamically allocating bandwidth to devices based on priority.

With respect to claim 35, the limitation(s) of claim 35 are similar to those of claim(s) 28.  Therefore, claim 35 is rejected with the same reasoning as claim(s) 28.

With respect to claim 42, the limitation(s) of claim 42 are similar to those of claim(s) 28.  Therefore, claim 42 is rejected with the same reasoning as claim(s) 28.


Claims 32 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et al. (US 2005/0165925 A1) in view of Khurana et al. (US 2004/0028054 A1), and further in view of Bose et al. (US 2004/0107281 A1).

With respect to claim 32, Dan discloses making resource requests with a service level agreement to domains that evaluate their current and projected commitments to accept a request (¶0018-0019).  Dan and Khurana do(es) not explicitly disclose the following.  Bose, in order to manage quality of service for customers by allocating resources based on user's class of service (abstract), discloses: the system of claim 26, wherein the identified storage server is configured to perform a request for the first data volume in excess of the committed rate of IO operations for the first data volume at a rate for requests without rate commitments or at a blended rate between rates for requests with and without rate commitments (i.e., the provision of resources may exceed the resources to be allocated in a subsequent reallocation in Bose, ¶0030).
Based on Dan in view of Khurana, and further in view of Bose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Bose to improve upon those of Dan in order to manage quality of service for customers by allocating resources based on user's class of service.

With respect to claim 39, the limitation(s) of claim 39 are similar to those of claim(s) 32.  Therefore, claim 39 is rejected with the same reasoning as claim(s) 32.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
6/15/2022

/S. L./Examiner, Art Unit 2447  

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447